United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 08-1927
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Southern District of Iowa.
Jermil Eugene Miller,                     *
                                          * [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                              Submitted: December 8, 2008
                                 Filed: December 15, 2008
                                  ___________

Before WOLLMAN, BYE, and RILEY, Circuit Judges.
                           ___________

PER CURIAM.

       Jermil Miller pleaded guilty to conspiring to distribute cocaine base in violation
of 21 U.S.C. §§ 841(a)(1) & 846. In his plea agreement, he stipulated to possessing
125 grams of cocaine base in furtherance of the conspiracy, subjecting himself to a
mandatory minimum sentence of ten years of imprisonment and a maximum sentence
of life. See 21 U.S.C. § 841(b)(1)(A). Miller received the mandatory minimum
sentence of 120 months (later reduced to 78 months based on Miller's substantial
assistance) and the mandatory minimum five-year term of supervised release. After
being released from prison, Miller violated the terms of his supervised release by
committing second degree murder in Illinois. The district court1 revoked Miller's
supervised release and sentenced him to five years of imprisonment.

      Notwithstanding the stipulation contained in his plea agreement, which
subjected him to a maximum term of life imprisonment, Miller now appeals his
revocation sentence contending he pleaded guilty to a drug offense which only carried
a maximum sentence of twenty years of imprisonment under 21 U.S.C. § 841(b)(1)(C)
because his indictment did not charge a specific drug quantity. Because the maximum
revocation sentence for a Class C felony under § 841(b)(1)(C) is two years of
imprisonment, Miller contends the district court violated Apprendi v. New Jersey, 530
U.S. 466 (2000), by sentencing him to five years.

       This argument is without merit. Miller admitted to possessing 125 grams of
cocaine base in his plea agreement and therefore was convicted of a Class A felony
carrying a maximum sentence of life under 21 U.S.C. § 841(b)(1)(A). See United
States v. Hicks, 411 F.3d 996, 997 n.2 (8th Cir. 2005) (noting a "district court may
sentence a criminal defendant based upon admitted facts without running afoul of
Apprendi"). A conviction for a Class A felony allows a maximum revocation
sentence of five years.

      We affirm the district court.
                      ______________________________




      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.

                                         -2-